DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/13/2022 under 37 CFR 1.312 has been entered in part:

The amendment to claim 1 is entered (as indicated by initials),
The amendment to claim 12, originally 13, is entered (as indicated by initials).

The amendments to claim 16, originally 18, are entered in part:
Line 2 is entered (as indicated by initials),
Lines 3-4 are not entered (indicated by strikethrough of amendments),
Lines 6-7 are not entered (indicated by strikethrough of amendments),
Line 8 is entered (as indicated by initials),
Line 9 is not entered (indicated by strikethrough of amendments),
Lines 12-13 are not entered (indicated by strikethrough of amendments),
Line 15 is not entered (indicated by strikethrough of amendments),
Lines 18-20 are not entered (indicated by strikethrough of amendments).

The amendments to claim 17, originally 19, are entered in part:
Line 1 is not entered,
Line 2 is entered: the word “adjacent” (as indicated by initials), the rest of line 2 is not entered,
Lines 3-5 are not entered (indicated by strikethrough of amendments).

The amendments to claim 18, originally 20, are entered in part:
Line 2 is entered: the word “adjacent” (as indicated by initials), the rest of line 2 is not entered,
Lines 3-4 are not entered (indicated by strikethrough of amendments).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665